Citation Nr: 1506391	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left testicle pain, to include as secondary to in-service vasectomy.

2.  Entitlement to a compensable initial rating for a hernia repair scar.

3.  Entitlement to an initial rating greater than 10 percent prior to June 23, 2014, and greater than 30 percent from June 23, 2014, for right ankle status post fracture (also claimed as Achilles injury with residuals).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of the appeal, the RO granted an increased 10 percent, effective February 1, 2009, for the right ankle disability.  More recently, a September 2014 rating decision granted an increased rating of 30 percent, effective June 23, 2014.  The issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  The Veteran's claims were then remanded by the Board for additional development in March 2014.  Except as is noted below, the remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter again is before the Board.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issue of entitlement to an increased rating for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left orchialgia (testicular pain) is a residual of his in-service vasectomy. 

2.  The Veteran's hernia repair scar results in subjective pain to palpation and a general uncomfortable feeling, along with some objective decreased sensation in the area that has not been specifically attributed to the scar.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left orchialgia (testicular pain) are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for a disability rating of 10 percent, but no greater, for hernia repair scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A November 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating and of the need to show the impact of disabilities on daily life and occupational functioning.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in December 2008 and June 2014; the Veteran has not argued, and the record does not reflect, that these examinations and associated opinions are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required clinical findings and rendered requested opinions with supporting rationales.

At the Veteran's June 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he has left testicular pain that is related to his in-service vasectomy and/or hernia repair, which were performed concurrently in January 2005.  The service treatment records support that such surgeries were performed in service as stated.  Moreover, while still in service in August 2005 the Veteran reported groin pain for the previous few months after hernia repair.  

A December 2008 contract VA examiner did not fully address the Veteran's specific allegations regarding his testicular pain, but did comment that there was no current identified pathology or diagnosis.  The complaints of pain identified on examination were not explained or accounted for.

The Veteran was afforded a new VA examination for his left testicle problems in June 2014.  The examiner diagnosed left orchialgia (testicular pain), residuals of vasectomy, and stated that it was as likely as not that the Veteran's left orchialgia was consistent with residuals of his active duty service vasectomy in January 2005.  The rationale included discussion of a June 2013 treatment record noting that the vasectomy could very well be the cause of the Veteran's left testicular pain.  In addition, urology and surgical literature findings supported the conclusion that pain was a known consequence of the vasectomy procedure.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's left orchialgia is related to his military service and, therefore, entitlement to service connection is warranted.

Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

An April 2009 rating decision granted entitlement to service connection for a hernia repair scar and assigned a noncompensable rating under 38 C.F.R. § 4.118, Code 7805, effective February 1, 2009.  The Veteran claims the rating does not accurately depict the severity of his current condition.

As discussed above, the Veteran underwent right inguinal hernia surgery in January 2005.  An August 2008 Report of Medical Examination included normal findings as to the skin.  

The Veteran was afforded a VA contract examination in December 2008.  The Veteran reported a hernia repair three years previously and ensuing pain and functional impairment that impeded sexual performance and limited running and lifting weights.  On examination, he had a well-healed scar that was 4 cm by 0.2 cm.  The scar was barely visible, was flush with the surrounding skin, and had no identifiable alteration in form or function.  The examiner also indicated in general that the skin showed no sign of keloid formation and there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, or edema.  The diagnosis was right inguinal herniorrhaphy with well healed scar without complications or recurrence.

In his July 2010 substantive appeal, the Veteran reported that he had tenderness at the site of the hernia repair.  

In June 2013, the Veteran reported his 2005 inguinal hernia repair with mesh and concurrent bilateral vasectomy.  On examination, there was tenderness in the canal with some weakness with Valsalva maneuvers, but no gross hernia on examination.  

During his June 2013 Board hearing, the Veteran reported that his residual scar from hernia surgery was uncomfortable and odd feeling at all times and painful when touched.  The Veteran thought that there was a weakening at the surgical site with resulting slight bulging in the area.  He was uncomfortable with any lifting activity.  His surgeon stated that such symptoms were normal residuals of the hernia.  

The Veteran was afforded a VA examination in June 2014.  The examiner noted review of the claims file and medical records and diagnosis of surgical scar, status post right inguinal hernia repair during active duty service in 2005.  The Veteran indicated that about 6 months after the surgery he had developed a "patch of numbness" in the region of the scar that caused "low grade discomfort."  The examiner indicated that the scar was not painful or unstable.  On examination, there was a minimal, flat linear transverse scar about 3 cm that was well-healed with no herniation or retraction and was non-tender to palpation.  The Veteran reported about a 5 cm area of numbness in the surrounding inguinal region circumferential to the scar and showed decreased sensation to light touch and pinprick testing in the affected region.  The examiner felt that the findings were consistent with normal surgical scar residuals.  The scar did not result in any limitation of function.

Scars are evaluated based on their location, size, appearance, and associated functional limitations.  38 C.F.R. § 4.118, Codes 7800-7805.  The Veteran's scar is currently rated under Code 7805, which provides that scares and their manifestations not falling under one of the scar-specific Codes should be rated under some other appropriate Diagnostic Code.  38 C.F.R. § 4.118, Code 7805.  In other words, the functional impact should be rated.

The Board finds, however, that the signs and symptoms of the hernia repair scar reflected in the competent and credible medical and lay evidence are best evaluated under Code 7804, for unstable and painful scars.  Code 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  When applicable, scars evaluated under Codes 7800-7802, or 7805 may also receive an evaluation under this Code.  Id. at Note (2).

On review and after resolving any doubt in the Veteran's favor, the Board finds that an initial 10 percent disability rating, but no higher, is warranted for the duration of the claim for the Veteran's right inguinal hernia repair scar.  While there is no indication of instability in the scar, the Veteran has consistently reported episodes of pain, discomfort, numbness, and itching since his surgery.  Although on examination no independent verification of these symptoms may be found, the Veteran is competent to report the signs he experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  These reports are considered to equate to the "pain" required for a compensable evaluation under Code 7804.  Therefore, Code 7804 is more appropriate that Code 7805, and a 10 percent evaluation is warranted.  No higher rating is warranted under Code 7804 unless there are three or more scars involved, which is not the case here.

As to granting a higher rating under one of the other scar Codes, the Board finds that no higher rating is warranted.  Code 7800 provides for ratings based on burn scars or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Codes 7800.  As the Veteran's scar at issue is not on the head, face, or neck, the Board finds that Code 7800 is not relevant or applicable.  Code 7801 provides ratings for scars not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118, Codes 7801.  As the Veteran's scar is linear, Code 7801 is not for application.  Code 7802 provides for ratings based on scars that are superficial and nonlinear, such as the Veteran's, but a compensable rating requires the scar to be 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Codes 7802.  As the Veteran's scar is much smaller than that warranted for a compensable rating, a compensable rating under Code 7802 is not warranted.

Extraschedular Considerations

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As is noted above, the Veteran's complaints of pain, numbness, itching, and discomfort are all the exact type of symptomatology considered under the applied Code.  Further, there is no showing or allegation that the hernia scar interferes with employment, or requires hospitalization.  Accordingly, extraschedular referral is not warranted.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right inguinal hernia repair scar.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.


ORDER

Entitlement to service connection for left orchialgia (testicular pain) is granted.

Entitlement to a 10 percent rating for a hernia repair scar is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, a November 2014 rating decision from the Appeals Management Center (AMC) granted an increased rating of 30 percent for the Veteran's right ankle disability, effective June 23, 2014.  The rating decision and a near contemporaneous October 2014 SSOC, however, both indicated that the 30 percent rating constituted "a full and final determination before the [Board]."  As the 30 percent rating was not effective for the entire time period and, more importantly, the rating was not the maximum rating possible for the right ankle, the increased rating clearly did not constitute the maximum possible rating and a complete grant of available benefits.  

The March 2014 Board remand directed that after conducting a VA examination of the right ankle, which was accomplished in June 2014, that the claim was to be referred to the Director, Compensation and Pension Service (now Compensation Service), for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), in light of findings of joint instability.  The claims file does not indicate that this directive was completed.  This does not represent even substantial compliance and, hence, remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of evaluation of the right ankle to the Director, Compensation Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), in light of findings of joint instability.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


